ORDER
PER CURIAM.
Plaintiff, Dirk Schmitz, appeals from the judgment, in a court-tried case, in favor of defendants, James Michael Prince and Mid-States Aviation, Inc., in his action for breach of contract, breach of warranty, and fraud against Prince and of negligence against Prince and Mid-States.
We have reviewed the record on appeal and find that the judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no prece-dential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).